UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2323



RAMACHANDRAN VARADARAJAN,

                                              Plaintiff - Appellant,

          versus

UNITED STATES OLYMPIC COMMITTEE; UNITED STATES
FIELD HOCKEY ASSOCIATION, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-1062-A)


Submitted:   December 26, 1996            Decided:   January 31, 1997


Before HALL, WILKINS, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Ramachandran Varadarajan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

action under the Amateur Sports Act, 36 U.S.C. §§ 371-395 (1994).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Varadarajan v. United States Olympic Comm.,
No. CA-96-1062-A (E.D. Va. Aug. 5, 1996). We deny Appellant's

Motion for Order. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2